                                                                                                                                                -,
                                                                         1tJ-S Dl'-S 1)-i✓--/
                                                                                                                                    ·---   . ·-
                                                                                                                         - -   --   -~ -




                                                                         I T , r \ ,0 1 n
                                                                         I uv, __ ,___
                                                                                            1 l -,
                                                                                         "11-., -,
                                                                                                     ;-r
                                                                                                      1
                                                                                                                                                 I
                                                                          EI_,ECT;{(                  !C:\LL\' I' I U:D
UNITED STATES DISTRICT COURT                                         1 DOC#:_ __ __ _ -,-
SOUTHERN DISTRICT OF NEW YORK
                                                                     / DATE fiLED:_3GJ[;i~o
------------------------------------------------------------X        I_:=-=_:::_:: - -- : ---_ -           -   -- - - -::::·-----::-:::::--~-
GO NEW YORK TOURS, INC.,
                     Plaintiff,
          -against-                                                              19   CIVIL 2832 (LAK)

                                                                                      JUDGMENT
GRAY LINE NEW YORK TOURS, INC., TWIN
AMERICA, LLC, SIGHTSEEING PASS LLC,
BIG BUS TOUR GROUP HOLDINGS LIMITED,
BIG BUS TOURS GROUP LIMITED, BIG BUS
TOURS LIMITED, OPEN TOP SIGHTSEEING
USA, INC., TAXI TOURS, INC., LEISURE
PASS GROUP HOLDINGS LIMITED, LEISURE
PASS GROUP LIMITED, LEISURE PASS
GROUP, INC.,
                        Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum and Order dated March 4, 2020, the motion to dismiss is granted

to the extent that the federal claims are dismissed with prejudice. The Court exercises its discretion

to dismiss the remaining state law claims for lack of supplemental jurisdiction.

Dated: New York, New York
       March 6, 2020



                                                                         RUBY J. KRAJICK

                                                                             Clerk of Court
                                                               BY:
